Citation Nr: 1757475	
Decision Date: 12/13/17    Archive Date: 12/28/17

DOCKET NO.  10-22 891A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Houston, Texas


THE ISSUES

1. Entitlement to service connection for bilateral hearing loss.

2. Entitlement to service connection for tinnitus.

3. Entitlement to service connection for hypertension, to include as secondary to service-connected diabetes mellitus.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Saudiee Brown, Associate Counsel

INTRODUCTION

The Veteran served on active duty from April 1969 to March 1971 and from November 1976 to November 1979.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.


FINDINGS OF FACT

1. At no time during the appeal period has the Veteran exhibited a right ear hearing loss disability as defined by the VA for disability compensation purposes.

2. The Veteran's currently diagnosed left ear hearing loss was not present in service, was not manifested to a compensable disabling degree within the first year after discharge from service, and is not shown to be etiologically related to his active military service, to include in-service noise exposure.

3. The Veteran's currently diagnosed tinnitus was not present in service, was not manifested to a compensable disabling degree within the first year after discharge from service, and is not shown to be etiologically related to his active military service, to include in-service noise exposure.

4. The Veteran's currently diagnosed hypertension was not present in service, was not manifested to a compensable disabling degree within the first year after discharge from service, is not shown to be etiologically related to his active military service, and was not caused by or aggravated by the Veteran's service-connected diabetes mellitus.




CONCLUSIONS OF LAW

1. The criteria for bilateral hearing loss have not been met.  38 U.S.C. §§ 1110, 1154 (b), 5107 (b) (West); 38 C.F.R. §§ 3.102, 3.303, 3.304 (d) (2017).

2. Tinnitus was not incurred in or aggravated by active military service.  38 U.S.C. §§ 1110, 1154 (b), 5107 (b); 38 C.F.R. §§ 3.102, 3.303, 3.304 (d).

3. The criteria for hypertension have not been met.  38 U.S.C. §§ 1110, 1154 (b), 5107 (b); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.310 (d) (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active duty.  Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred in service.  This may be accomplished by affirmatively showing inception during service.  38 U.S.C. § 1110; 38 C.F.R. § 3.303. 

Where a veteran served 90 days or more of continuous, active service and a chronic disease becomes manifest to a degree of 10 percent within one year from the date of separation from service, the disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C. § 1112 (West); 38 C.F.R. §§ 3.307, 3.309 (2017).

If a chronic disease is shown in service, subsequent manifestations of the same chronic disease at any later date, however remote, may be service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303 (b).  For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  38 C.F.R. § 3.303 (b).  Where a condition noted during service is not shown to be chronic or where the diagnosis of chronicity may be legitimately questioned, a showing of continuity of symptoms after service is required for service connection, if the disability is one that is listed in 38 C.F.R. § 3.309 (a).  The theory of continuity of symptoms under 38 C.F.R. § 3.303 (b) does not apply to any condition that has not been recognized as chronic under 38 C.F.R. § 3.309 (a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Notwithstanding the above, service connection may be granted for disability first diagnosed after service, when all of the evidence, including that pertinent to service, shows that it was incurred in service.  38 C.F.R. § 3.303 (d).

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies of 500, 1000, 2000, 3000, and 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

Competency is a legal concept in determining whether medical or lay evidence may be considered - in other words, whether the evidence is admissible as distinguished from weight and credibility, which involves a factual determination going to the probative value of the evidence (i.e., does the evidence tend to prove a fact, once the evidence has been admitted).  Rucker v. Brown, 10 Vet. App. 67, 74 (1997).  Competency is a question of fact, which is to be addressed by the Board.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (2007).

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159.  Competent medical evidence means evidence by a person who is qualified through education, training, or experience to offer a medical diagnosis, statement, or opinion.  Id.

If the favorable evidence outweighs the unfavorable evidence or if the favorable and unfavorable evidence are in relative equipoise, the Veteran prevails and the claim must be granted.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. § 3.102.

Bilateral Hearing Loss

The Veteran's service treatment records fail to show a bilateral hearing loss disability as defined by VA.  However, as his military occupational specialty was Cannon Crewman from November 1976 to November 1979, in-service acoustic trauma is conceded.

In August 2008, the Veteran was afforded a VA examination.  He reported hearing loss in both ears for the past 10 months.  He also reported a history of ear infections, with his most recent being in 2004.  He denied a history of ear surgery or hearing aid use.  He stated that his current occupation as a school security specialist did not expose him to hazardous noise.  He endorsed occasional unsteadiness without nausea or vomiting.  The Veteran described how he was exposed to loud noises while on active duty, such as artillery, helicopters, gunfire and explosions.  Examination revealed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
10
25
25
LEFT
10
10
10
25
30

Speech audiometry revealed speech recognition ability of 94 percent in the right ear and of 92 percent in the left ear.  

The examiner determined the Veteran exhibited normal hearing sensitivity in the right ear from 250 through 8000 Hertz.  In the left ear the Veteran displayed normal hearing sensitivity from 250 through 3000 Hertz with a mild high frequency sensorineural hearing loss at 4000 Hertz.  Interest consistency was good for both ears.  The examiner opined that it was less likely as not that the Veteran's hearing loss had its origin during his military service.  The examiner reasoned that the Veteran's service medical records showed normal hearing sensitivity throughout his military career.  The examiner noted that despite the lack of an audiological examination completed at his separation examination, there was a hearing examination in November 1979 which displayed normal hearing in both ears across this frequency range.  

In July 2014, the Veteran was afforded another VA examination.  Examination revealed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
5
10
30
30
LEFT
10
10
15
35
40

Speech audiometry revealed speech recognition ability of 96 percent in the right ear and of 100 percent in the left ear.  The Veteran was diagnosed with sensorineural hearing loss in the frequency range of 500-4000 Hertz bilaterally.  

The examiner opined that, in light of no objective evidence of hearing loss during military service, and the Veteran's testimony that hearing loss had been present for less than 10 years, it was less likely than not that the Veteran's bilateral hearing loss was caused by or a result of military service.  The examiner reasoned that the Veteran's military occupational specialty during active duty from April 1969 to March 1971 was Arm/Unit Supply Specialist with a low probability of noise exposure and during November 1976 to November 1979 was Cannon Crewman with a high probability of noise exposure.  The examiner noted that the Veteran confirmed exposure to combat exercises and training with explosions and outgoing/incoming exchanges, but could not recall if hearing protection devices were used.  After military service, the Veteran reported his occupation as security in armored vehicles, school security, bus driver, and some maintenance work with use of household power tools such as a saw, with no use of hearing protection devices.  The Veteran also reported that hearing problems had been present for less than 10 years and had been gradually worsening over that time.  Further, the examiner found that the Veteran's service medical records with hearing examination at the time of induction showed hearing within normal range bilaterally, and a score of 15/15 on the whispered voice test dated March 1971.  There was no record of complaint of hearing loss during military service or record of thresholds at time of separation from service.  

The examiner looked to the previous August 2008 VA examination which reported hearing loss for the past 10 months.  The examiner also looked to medical literature (In Noise and Military Service: Implications for Hearing Loss and Tinnitus (2006)), where the National Academy of Sciences reported that a delay of many years in the onset of noise-induced hearing loss following an earlier noise exposure was extremely unlikely.

There are no post-service treatment records showing a right ear hearing loss disability as defined by VA or post-service treatment records showing any nexus between the Veteran's hearing loss and service.  

Based on a review of the evidence, the Board concludes that service connection for bilateral hearing loss is denied.  Although the Veteran had in-service acoustic trauma, bilateral hearing loss as defined by 38 C.F.R. § 3.385 has not been shown at any time since the claim for service connection.  In addition, the evidence as discussed above fails to show that the Veteran's right ear hearing loss has met VA's definition of a hearing loss disability during this appeal.  The existence of a current disability is the cornerstone of a claim for VA disability compensation.  38 U.S.C. §§ 1110, 1131.  See also Degmetich at 1332 (holding that interpretation of sections 1110 and 1131 of the statute as requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary).  In other words, the evidence must show that, at some point during the appeal period, the Veteran has the disability for which benefits are being claimed.  Here, there is no competent medical evidence reflective of a right ear hearing loss disability as defined by VA at any time during the appeal period.  In addition, although the left ear meets the VA standard for hearing loss, there is no evidence that shows the Veteran's hearing loss is related to service.

The Veteran's own statements can be used only to provide a factual basis upon which a determination could be made that a particular injury occurred in service, not to provide a diagnosis or a medical opinion linking a current disability to a disease or injury in service.  Although he is competent to describe symptoms of hearing difficulty, see Layno v. Brown, 6 Vet. App. 465, 469-71 (1994) (lay testimony is competent as to symptoms of an injury or illness, which are within the realm of personal knowledge), hearing loss disability (as defined) is not a condition found under caselaw to be capable of lay observation, that is, the determination as to its presence is medical in nature and not capable of lay observation.  Further, the question of whether the claimed disability is the result of service to include acoustic trauma therein constitutes a complex medical question beyond the realm of lay observation.  See Jandreau, 492 F.3d at 1377.

It is not argued or shown that the Veteran is otherwise qualified through specialized education, training, or experience to offer an opinion on the question of service connection.  Therefore, to the extent his statements are offered as proof of a relationship between the current bilateral hearing loss disability and his period of service, they are not competent evidence and are not considered to be probative evidence supporting the claim; they are not competent evidence to substantiate that the Veteran's bilateral hearing loss either had onset during service or is related to an injury, disease, or event therein.

Overall, regarding the Veteran's right ear, at no time since the Veteran filed his claim for service connection for bilateral hearing loss has right ear hearing loss as defined by VA been shown.  See Brammer at 225 (in which the Court held that, in the absence of proof of a present disability, there can be no valid claim).  See also McClain v. Nicholson, 21 Vet. App. 319   (2007) (which stipulates that a service connection claim may be granted if a diagnosis of a chronic disability was made during the pendency of the appeal, even if the most recent medical evidence suggests that the disability resolved).  Further, regarding the Veteran's left ear, there is no evidence of record that shows the Veteran's left ear hearing loss is related to service.  Based on this evidentiary posture, the Board concludes that the preponderance of the evidence is against the Veteran's claim for service connection for bilateral hearing loss.  As the preponderance of the evidence is against this issue, the benefit-of-the-doubt rule does not apply, and the Veteran's claim of entitlement to service connection for bilateral hearing loss is denied.  See 38 U.S.C. §5107.

Tinnitus

The Veteran's service treatment records are silent for complaints, treatment or diagnosis of tinnitus.  

In October 2008, the Veteran was afforded a VA examination for his claim.  The Veteran reported tinnitus for the past 6 to 10 months in both ears.  He described it as mild to moderate that interfered with communication and hearing and affected his ability to fall asleep at night.  The examiner opined that considering that the Veteran reported onset of tinnitus approximately 6 to 10 months earlier, it was less likely as not that the Veteran's tinnitus had its origin during his military service.

In July 2014, the Veteran was afforded another VA examination for his claim.  The examiner stated that the Veteran's tinnitus was at least as likely as not a symptom associated with the Veteran's bilateral hearing loss.  However, the examiner opined that in light of no objective evidence of tinnitus or hearing loss during military service, and the Veteran's testimony that tinnitus had been present for "a couple years," approximately 6 to 7 years by previous testimony, that it was less likely than not that the current tinnitus was caused by or a result of military service.  Specifically, the examiner stated that the Veteran's military occupational specialty during active duty from April 1969 to March 1971 was Arm/Unit Supply Specialist with a low probability of noise exposure and during November 1976 to November 1979 was Cannon Crewman with a high probability of noise exposure.  The examiner noted that the Veteran confirmed exposure to combat exercises and training with explosions and outgoing/incoming exchanges, but could not recall if hearing protection devices were used.  

After military service, the Veteran reported his occupation as security in armored vehicles, school security, bus driver, and some maintenance work with use of household power tools such as a saw, with no use of hearing protection devices.  The Veteran also reported that hearing problems had been present for less than 10 years and had been gradually worsening over that time.  Further, the examiner found that the Veteran's service medical records with hearing examination at the time of induction showed hearing within normal range bilaterally, and a score of 15/15 on the whispered voice test dated March 1971.  There was no record of complaint of hearing loss during military service or record of thresholds at time of separation from service.  

The Board finds that service connection is not warranted for tinnitus.  Tinnitus is the type of disorder associated with symptoms capable of lay observation.  Charles v. Principi, 16 Vet. App. 370 (2002).  Thus, if a veteran reports ringing in his or her ears, then a diagnosis of tinnitus is generally provided without further examination.  The etiology of the disorder is similarly reliant upon lay statements.  The date that a veteran reports that the tinnitus symptoms began is generally accepted as the date that the disorder began, without further examination, unless there is something in the record that would call the veteran's statement into question.

Here, the Veteran asserts that the onset of his tinnitus began around 2008, based on his October 2008 and July 2014 VA examinations.  Furthermore, the Veteran's available service treatment records do not reveal complaints or a diagnosis of tinnitus.  Therefore, there is no credible evidence to show that the Veteran's tinnitus began in service, has continued since then, or is related to service.  Given the foregoing, the Board finds that the October 2008 and July 2014 VA examiners' negative opinions are the only probative medical evidence of record concerning the etiology of the Veteran's tinnitus.  As such, the preponderance of evidence is against the Veteran's claim.

Based on a review of the evidence, the Board finds that service connection for tinnitus is not warranted.  The probative medical opinions of record find that the Veteran's currently diagnosed tinnitus is not related to his military service.  As the preponderance of the evidence is against this issue, the benefit-of-the-doubt rule does not apply, and the Veteran's claim of entitlement to service connection for tinnitus is denied.  See 38 U.S.C. §5107.


Hypertension

The Veteran's service treatment records do not include diagnoses or treatment for hypertension.  There is no evidence that the disorder was manifest within a year of separation from service. 

Initially, the Board notes that the Veteran was not afforded a VA examination for direct service connection for hypertension.  In this regard, VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service, and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C. § 5103A (d); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The threshold for finding a link between current disability and service is low.  Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon, 20 Vet. App. at 83.  The Veteran's reports of a continuity of symptomatology can satisfy the requirement for evidence that the claimed disability may be related to service.  McLendon, 20 Vet. App. at 83.  

Here, as stated above, the file contains no medical evidence suggesting that the Veteran's current hypertension is attributable to service.  Moreover, there are no statements made by the Veteran suggesting that his hypertension started in service.  Accordingly, even the low threshold under McLendon has not been met here and VA's duty to provide a VA examination has not been triggered.  See 38 U.S.C. § 5103A; 38 C.F.R. §§ 3.159 (c), 3.326; McLendon, 20 Vet. App. 79, 81-82 (2006).

However, in October 2010, the Veteran was afforded a VA examination for his hypertension, to include as secondary to his service-connected diabetes mellitus.  The examiner noted that the Veteran was diagnosed with hypertension in 2008, as it was detected incidentally to an evaluation for chest pain.  The examiner opined that the Veteran's hypertension was less likely as not caused by or a result of or aggravated by his diabetes mellitus.  The examiner reasoned that there was no objective evidence of nephropathy on laboratory results and therefore it was unlikely that the Veteran's diabetes mellitus was causing his hypertension.

Thus, there is no credible lay evidence or competent medical evidence linking the Veteran's hypertension to service.  In addition, there is no lay or medical evidence showing that the hypertension was caused by or aggravated by his service-connected diabetes mellitus.
 
The Board also considered the lay statements offered in support of the Veteran's claim.  The Veteran is competent to testify on factual matters of which he has first-hand knowledge.  Washington v. Nicholson, 19 Vet. App. 362 (2005).  He is also competent to report symptoms of his condition.  Layno, 6 Vet. App. 465, 469-71.  However, lay witnesses are not competent to provide a medical diagnosis.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  Thereby, the Veteran is not competent to definitively state the cause of his current hypertension.  Thus, the Board affords more probative weight to the VA examiner's opinion, than the Veteran's own contentions, and there are no medical opinions to the contrary.

The Board has considered the doctrine of giving the benefit of the doubt to the Veteran, under 38 U.S.C.A. § 5107, and 38 C.F.R. § 3.102, but does not find that the evidence is of such approximate balance as to warrant its application.  Gilbert, 1 Vet. App. at 54-56.  Therefore, given the absence of evidence that shows that the Veteran's hypertension was incurred in service, manifest within a year after service, or was caused by or aggravated by his service-connected diabetes mellitus, the preponderance of the evidence is against the claim for service connection; there is no doubt to be resolved.  Service connection for hypertension, to include as secondary to service-connected diabetes mellitus is not warranted.

Duty to Notify and Assist

With respect to the Veteran's claims herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2017); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).


ORDER

Entitlement to service connection for bilateral hearing loss is denied.

Entitlement to service connection for tinnitus is denied.

Entitlement to service connection for hypertension, to include as secondary to service-connected diabetes mellitus is denied.


JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


